Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered and are persuasive. Particularly, the top of page 6 of Applicants Feb. 26, 2021 submission states that the dynamic positioning systems themselves are “well known by those of ordinary skill in the art.” The examiner accepts that a dynamic positioning system itself is not novel. The previous 112 rejection has been withdrawn. 
Allowable Subject Matter
Claims 21, 23, 24 & 25 have been allowed.  The following is an examiner’s statement of reasons for allowance: There is no motivation nor rationale for why one of ordinary skill in the art would use these combine the dynamic positioning system, crane automation system load plan to improve on the performance of ship stability moving under ocean wave action.  Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious.   
          Additionally none of the cited references teach automated cargo transfer at sea, particularly from an ocean-going ship subjected to wave action. In concert with a dynamic positioning system that utilizes data from a crane as well as a load plan the automated transfer system safely places cargo onto the deck of the floating vessel. Of particular focus is the load plan that identifies the cargo being transported and providing 
Heretofore the art discloses feedback systems that either adjust a ship or adjust a crane-supported load based on sensed crane conditions. However, the combination of mechanical elements with the automation of the crane system and load plan with the dynamic positioning system is heretofore not disclosed. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY W ADAMS/Primary Examiner, Art Unit 3652